In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 13‐1195 
NATHSON FIELDS, 
                                                     Plaintiff‐Appellee, 

                                   v. 

LAWRENCE WHARRIE and DAVID KELLEY, 
                                 Defendants‐Appellants. 
                      ____________________ 

          Appeal from the United States District Court for the 
            Northern District of Illinois, Eastern Division. 
            No. 10 C 1168 — Matthew F. Kennelly, Judge. 
                      ____________________ 

   ARGUED NOVEMBER 1, 2013 — DECIDED JANUARY 23, 2014 
                ____________________ 

   Before POSNER, FLAUM, and SYKES, Circuit Judges. 
     POSNER,  Circuit  Judge.  Before  us  are  appeals  by  two  Illi‐
nois  prosecutors,  Wharrie  and  Kelley,  who  claim  absolute 
immunity  from  being  sued  by  Nathson  Fields  under  42 
U.S.C. § 1983. Appeals from denial of immunity, though in‐
terlocutory  because  the  case  against  them  remains  pending 
in  the  district  court,  are  immediately  appealable  provided 
that, as in this case, the claim (in this case claims) of immuni‐
2                                                         No. 13‐1195 


ty depends on an issue of law rather than one of fact. Mitch‐
ell v. Forsyth, 472 U.S. 511, 527–30 (1985). 
    Fields’ suit charges the defendants with depriving him of 
liberty in violation of the Fourteenth Amendment’s due pro‐
cess  clause  and  committing  torts  of  malicious  prosecution, 
intentional  infliction  of  emotional  distress,  and  conspiracy, 
in  violation  of  Illinois  law.  Specifically  he  accuses  the  de‐
fendants of having coerced witnesses to give testimony that 
the  defendants  (as  well  as  the  witnesses)  knew  to  be  false, 
resulting  in  Fields’  conviction  of  two  murders  and  his  im‐
prisonment for 17 years until he was acquitted in a retrial; he 
later  received  a  certificate  of  innocence  from  the  court  in 
which he had been tried. 735 ILCS 5/2‐702. 
    This is the defendants’ second round of appeals. Our de‐
cision  in  round  one  sets  forth  the  factual  details  relating  to 
Fields’  claims,  672  F.3d  505,  508–09  (7th  Cir.  2012);  we 
needn’t repeat them. Fields accuses Wharrie of two separate 
acts (one in 1985, the other in 1998) of coercing false testimo‐
ny  from  witnesses,  and  Kelley  of  similar  coercion  in  1998. 
We should clarify the terminology used by Fields to describe 
his claims. He uses “coerced,” “fabricated,” and “false” tes‐
timony  interchangeably  to  mean  testimony  procured  by  a 
prosecutor who  knows  it’s  false. The  use  of  the  three  terms 
to  denote  the  same  conduct  is  confusing.  For  they  mean 
three different things. Coerced testimony is testimony that a 
witness is forced  by improper  means  to give; the testimony 
may be true or false. Fabricated testimony is testimony that 
is  made  up;  it  is  invariably  false.  False  testimony  is  the 
equivalent;  it  is  testimony  known  to  be  untrue  by  the  wit‐
ness and by whoever cajoled or coerced the witness to give 
No. 13‐1195                                                               3 


it. Much testimony is inaccurate, but not deliberately so and 
therefore not false or fabricated as we are using these words. 
     Originally  the  district  court  had  dismissed,  on  the 
ground of absolute prosecutorial immunity, only the federal 
claim against Wharrie that was based on his alleged miscon‐
duct in 1985. Fields did not appeal, but the prosecutors did, 
challenging  the  district  court’s  refusal  to  dismiss  the  other 
claims. Our decision in that first appellate round ordered the 
dismissal  of  the  remaining  federal  claims  against  both  de‐
fendants  on  grounds  of  absolute  prosecutorial  immunity. 
672  F.3d  at  519.  The  state  law  claims,  also  a  subject  of  the 
prosecutors’ appeal, remained in the case. But we didn’t dis‐
cuss them, because we expected that with the federal claims 
dismissed  the  district  judge  would  relinquish  jurisdiction 
over the state law claims; for they were supplemental claims, 
which  normally  are  dismissed  when  the  federal  claims  to 
which they are supplemental drop out of the case before tri‐
al.  See  28  U.S.C.  § 1367(c)(3);  Brazinski  v.  Amoco  Petroleum 
Additives Co., 6 F.3d 1176, 1182 (7th Cir. 1993); Musson Theat‐
rical,  Inc.  v.  Federal  Express  Corp.,  89  F.3d  1244,  1254–55  (6th 
Cir.  1996);  Rodriguez  v.  Doral  Mortgage  Corp.,  57  F.3d  1168, 
1177  (1st  Cir.  1995).  Indeed  we  suggested  he  do  that.  672 
F.3d at 518–19. 
    So  the  case  was  still  alive  in  the  district  court,  if  barely, 
when  unexpectedly  the  district  judge  granted  the  plaintiff’s 
motion  to  reconsider  the  dismissal  of  one  of  his  federal 
claims—Wharrie’s alleged fabrication of testimony by a wit‐
ness  during  the  investigation  in  1985  that  led  to  Fields’  in‐
dictment  and  trial—in  light  of  our  intervening  decision  in 
Whitlock  v.  Brueggemann,  682  F.3d  567  (7th  Cir.  2012).  The 
judge  also  decided  to  retain  supplemental  jurisdiction  of 
4                                                        No. 13‐1195 


several of Fields’ state law claims. By thus partially stripping 
the  defendants  of  absolute  prosecutorial  immunity,  the 
judge’s rulings precipitated this, the defendants’ second ap‐
peal. 
    The claim that the district judge reinstated against Whar‐
rie is the one concerning Wharrie’s investigation of Fields in 
1985. Prosecutors, like judges, enjoy absolute immunity from 
federal tort liability, whether common law or constitutional, 
because of “concern that harassment by unfounded litigation 
would  cause  a  deflection  of  the  prosecutor’s  energies  from 
his public duties, and the possibility that he would shade his 
decisions  instead  of  exercising  the  independence  of  judg‐
ment  required  by  his  public  trust.”  Imbler  v.  Pachtman,  424 
U.S. 409, 423 (1976); see also Gregoire v. Biddle, 177 F.2d 579, 
581 (2d Cir. 1949) (L. Hand, J.). But the absolute immunity is 
only for acts they commit within the scope of their employ‐
ment  as  prosecutors.  Buckley  v.  Fitzsimmons,  509  U.S.  259, 
273–76  (1993);  Thomas  v.  City  of  Peoria,  580  F.3d  633,  638–39 
(7th Cir. 2009); Pinaud v. County of Suffolk, 52 F.3d 1139, 1147 
(2d Cir. 1995). Often their employment duties go beyond the 
strictly prosecutorial to include investigation, and when they 
do nonprosecutorial work they lose their absolute immunity 
and  have  only  the  immunity,  called  “qualified,”  that  other 
investigators  enjoy  when  engaged  in  such  work.  Buckley  v. 
Fitzsimmons,  supra,  509  U.S.  at  275–76.  Qualified  immunity 
“protects  government  officials  ‘from  liability  for  civil  dam‐
ages  insofar  as  their  conduct  does  not  violate  clearly  estab‐
lished  statutory  or  constitutional  rights  of  which  a  reasona‐
ble person would have known.’ Pearson v. Callahan, 555 U.S. 
223, 231 (2009) (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818 
(1982)).”  Messerschmidt  v.  Millender,  132  S.  Ct.  1235,  1244 
(2012). 
No. 13‐1195                                                             5 


    Fields was not arrested until June 1985. Wharrie’s alleged 
procurement  of  false statements from a prospective  witness 
in Fields’ forthcoming trial had taken place a month earlier. 
The trial (the first of Fields’ two trials) took place a year lat‐
er. Wharrie was one of the prosecutors at that trial. Though 
as we said a prosecutor’s absolute immunity is limited to the 
performance of his prosecutorial duties, and not to other du‐
ties  to  which  he  might  be  assigned  by  his  superiors  or  per‐
form on his own initiative, such as investigating a crime be‐
fore an arrest or indictment, Wharrie argues that he is insu‐
lated from liability for his investigative work by our decision 
in  Buckley  v.  Fitzsimmons,  20  F.3d  789  (7th  Cir.  1994).  The 
plaintiff  in  that  case,  which  like  this  one  was  a  malicious 
prosecution  suit  against  prosecutors,  claimed  that  at  the  in‐
vestigative stage of the criminal case against the plaintiff the 
prosecutors had coerced witnesses to testify against him. We 
held  that  he  could  not  base  a  legal  claim  on  those  acts  be‐
cause until the evidence obtained by the improper acts was 
introduced at his trial he had not been injured and therefore 
no  tort  had  been  committed.  “Events  not  themselves  sup‐
porting recovery under § 1983 do not become actionable be‐
cause  they  lead  to  injurious  acts  for  which  the  defendants 
possess  absolute  immunity,”  id.  at  796—namely  presenting 
the coerced evidence at trial. Presenting evidence at trial is a 
core prosecutorial function, protected by absolute prosecuto‐
rial immunity and therefore an insuperable bar to an award 
of  damages  in  a  suit  for  malicious  prosecution  against  the 
prosecutor. 
     The  analysis  in  our  Buckley  decision  thus  rests  on  the 
principle  that  there  is  no  tort  without  an  actionable  injury 
caused by the defendant’s wrongful act, 20 F.3d at 796. That 
is  indeed  the  law.  See,  e.g.,  Jackson  v.  Pollion,  733  F.3d  786, 
6                                                       No. 13‐1195 


790 (7th Cir. 2013). But the act that causes an injury need not 
be simultaneous with the injury (indeed it will never be ex‐
actly simultaneous) for the actor to be liable. Think of prod‐
ucts liability. The defect that caused a pipe to burst and flood 
your home may have been present when the pipe was man‐
ufactured  years  earlier.  The  manufacturer  would  be  liable 
despite  the  lapse  of  time.  The  statute  of  limitations  would 
not have begun to run until the pipe burst and caused dam‐
age  (though  if  there  were  a  statute  of  repose,  the  deadline 
created by that statute may have passed). It may seem diffi‐
cult to understand why a prosecutor who, acting in an inves‐
tigative  role  before  judicial  proceedings  against  a  criminal 
defendant began, coerced a witness or fabricated testimony, 
intending that it be used against the defendant and knowing 
that  it  would  be  used  against  him,  should  be  excused  from 
liability just because the defendant was not harmed until the 
witness testified and, as a result, the defendant was convict‐
ed  and  sentenced.  He  who  creates  the  defect  is  responsible 
for the injury that the defect foreseeably causes later. Nor is 
the only harm that resulting from the conviction and the sen‐
tence. In the present case, as in our recent decision in Julian 
v. Hanna, 732 F.3d 842, 847 (7th Cir. 2013), the fabrication of 
evidence  harmed  the  defendant  before  and  not  just  during 
the trial, because it was used to help indict him. 
    But  consider  a  case  in  which  a  prosecutor,  whom  we’ll 
call  A,  acting  in  a  purely  investigative  role,  fabricates  evi‐
dence against a suspect, but the prosecution of the suspect is 
handled  by  a  different  prosecutor,  B,  who  though  knowing 
that the evidence was fabricated decides to use it. And sup‐
pose  A  has  second  thoughts  about  what  he  did,  and  tells  B 
not to use the evidence. But B goes ahead and uses it. It can 
be  argued  that  A  should  not  be  regarded  as  having  caused 
No. 13‐1195                                                           7 


the use of the evidence at trial. Cf. Whitlock v. Brueggemann, 
supra, 682 F.3d at 583–84. B is protected from suit by his ab‐
solute prosecutorial immunity, thus leaving the victim of the 
fabricated  evidence  without  a  complete  damages  remedy. 
He would have a partial remedy, against A, if A’s fabrication 
had inflicted harm against him before his trial, as by causing 
him to be indicted, as in Julian v. Hanna, supra. 
    But  this  is  not  such  a  case  because  Wharrie,  the  alleged 
fabricator  of  evidence  against  Fields,  was  also  one  of  his 
prosecutors at trial. Nevertheless both Whitlock and the pre‐
sent  case  differ  from  our  Buckley  decision  in  a  respect  that 
the panel in Whitlock (which did not question the soundness 
of  Buckley)  thought  critical—namely  that  the  misconduct  of 
the prosecutor (there was only one) in Whitlock consisted not 
in  coercing  witnesses,  as  in  Buckley,  but  in  fabricating  evi‐
dence. (So here is where the terminological distinctions sug‐
gested  earlier  in  this  opinion  bite.)  Whitlock  observes  that 
“coercively  interrogating  witnesses,  paying  witnesses  for 
testimony,  and  witness‐shopping  may  be  deplorable,  and 
these  tactics  may  contribute  to  wrongful  convictions,  but 
they  do  not  necessarily  add  up  to  a  constitutional  violation 
even when their fruits are introduced at trial,” because “evi‐
dence collected with these kinds of suspect technique, unlike 
falsified  evidence  and  perjured  testimony,  may  turn  out  to  be 
true.” 682 F.3d at 584 (emphasis added). The prosecutor who 
was sued in  Whitlock was part  of  an investigative team  that 
told witnesses what to say knowing that what the team was 
telling  them  was  false.  See  id.  at  571–72.  This  is  different 
from  coercing  a  reluctant  witness  to  say  what  may  be  true. 
The  point  is  not  that  coercion  is  legally  irrelevant;  far  from 
it—coercion (which in an extreme case could amount to tor‐
ture)  may  be  an  essential  tool  in  “persuading”  a  witness  to 
8                                                       No. 13‐1195 


fabricate  testimony.  The  point  is  only  that  coercion  per  se 
does  not  make  a  prosecutor  acting  as  an  investigator  liable 
should  the  coerced  evidence  be  used  to  obtain  a  conviction 
of  an  innocent  criminal  defendant.  If  the  evidence  obtained 
by  coercion  is  sound  and  the  defendant  would  have  been 
indicted, found guilty, and sentenced, without it (though in 
fact  he  was  innocent),  the  only  victim  of  government  mis‐
conduct  is  the  witness  who  was  coerced;  and  that  is  not 
Fields. 
    In  Buckley  the  plaintiff  had  alleged  that  the  coerced  evi‐
dence  was  not  only  coerced,  but  false.  But  our  opinion  de‐
scribed the primary victims, and the only ones with standing 
to complain, as the coerced witnesses themselves. “Coercing 
witnesses  to  speak,”  we  said,  “rather  than  loosening  their 
tongues  by  promises  of  reward,  is  a  genuine  constitutional 
wrong,  but  the  persons  aggrieved  would  be  Cruz  and  Her‐
nandez  [the  allegedly  coerced  witnesses]  rather  than  Buck‐
ley. Overbearing tactics violate the right of the person being 
interrogated  to  be  free  from  coercion.  Buckley  cannot  com‐
plain that the prosecutors may have twisted Cruz’s arm, any 
more than he can collect damages because they failed to read 
Cruz Miranda warnings or searched Cruz’s house without a 
warrant.  Rights  personal  to  their  holders  may  not  be  en‐
forced by third parties.” 20 F.3d at 794–95 (citations omitted). 
This  is  analogous  to  the  rule  that  a  criminal  defendant  will 
not be heard to object to the admission against him of proba‐
tive evidence unlawfully seized from a third party. Minneso‐
ta v. Carter, 525 U.S. 83, 90–91 (1998); Rakas v. Illinois, 439 U.S. 
128, 148–50 (1978). 
   This  “tough  luck”  rule  doesn’t  apply  when  there  is  no 
coerced witness but nevertheless fabricated evidence; the ev‐
No. 13‐1195                                                         9 


idence  might  be  given  by  a  paid  police  informant—a  com‐
pensated  witness,  not  a  coerced  one.  That  is  the  distinction 
drawn  in  Whitlock,  and  Wharrie  acknowledges  that  if  Whit‐
lock is the law he loses his defense of absolute immunity be‐
cause  he  is accused of  fabricating evidence before trial;  and 
so  he  asks  us  to  overrule  Whitlock  as  inconsistent  with  our 
Buckley  decision.  Fabrication  was  alleged  in  Buckley  as  well, 
but  as  the  language  we  just  quoted  from  that  opinion  re‐
veals,  the  focus  was  on  coercion,  and  the  primary  victims, 
and only victims held to have standing to sue, were the co‐
erced witnesses. 
    In asking us to overrule Whitlock, Wharrie ignores the al‐
ternative  of  overruling  Buckley  as  being  inconsistent  with 
(the  newer)  Whitlock.  There’s  no  need  to  embrace  either  al‐
ternative. Because the cases are distinguishable and the pre‐
sent case falls on the Whitlock side of the line, we agree with 
the  district  judge’s  reinstatement  of  Fields’  claim  against 
Wharrie  for  the  latter’s  alleged  fabrication  of  evidence  in 
1985, before Fields’ indictment and arrest. 
     Wharrie  is  asking  us  to  bless  a  breathtaking  injustice. 
Prosecutor,  acting  pre‐prosecution  as  an  investigator,  fabri‐
cates evidence and introduces the fabricated evidence at tri‐
al.  The  innocent  victim  of  the  fabrication  is  prosecuted  and 
convicted  and  sent  to  prison  for  17  years.  On  Wharrie’s  in‐
terpretation of our decision in Buckley, the prosecutor is insu‐
lated from liability because his fabrication did not cause the 
defendant’s  conviction,  and  by  the  time  that  same  prosecu‐
tor got around to violating the defendant’s right he was ab‐
solutely  immunized.  So:  grave  misconduct  by  the  govern‐
ment’s lawyer at a time where he was not shielded by abso‐
lute  immunity;  no  remedy  whatsoever  for  the  hapless  vic‐
10                                                       No. 13‐1195 


tim.  In  Buckley,  in  contrast,  two  victims—the  coerced  wit‐
nesses—had a damages remedy, and the fact that there thus 
were potential plaintiffs could be expected to have some de‐
terrent effect against future misconduct. To extend Buckley to 
overrule Whitlock would leave a victim of graver misconduct 
(because coercion does not always result in fabrication of ev‐
idence—even  torture  must  often  elicit  truthful  confessions) 
completely unprotected. 
    That’s not only an offensive and indeed senseless result, 
but it doesn’t jibe with the Supreme Court’s decision in Buck‐
ley,  where  we  read  that  “the  [fact  that]  prosecutors  later 
called  a  grand  jury  to  consider  the  evidence  this  work  pro‐
duced  does  not  retroactively  transform  that  work  from  the 
administrative  into  the  prosecutorial.  A  prosecutor  may  not 
shield  his  investigative  work  with  the  aegis  of  absolute  im‐
munity  merely  because,  after  a  suspect  is  eventually  arrest‐
ed, indicted, and tried, that work may be retrospectively de‐
scribed  as  ‘preparation’  for  a  possible  trial;  every  prosecutor 
might  then  shield  himself  from  liability  for  any  constitutional 
wrong against innocent citizens by ensuring that they go to trial.” 
Buckley  v.  Fitzsimmons,  supra,  509  U.S.  at  275–76  (emphasis 
added,  footnote  omitted);  see  also  Zahrey  v.  Coffey,  221  F.3d 
342, 349, 354 (2d Cir. 2000); McGhee v. Pottawattamie County, 
547 F.3d 922, 932–33 (8th Cir. 2008); Moore v. Valder, 65 F.3d 
189, 194–95 (D.C. Cir. 1995). A prosecutor cannot retroactive‐
ly immunize himself from conduct by perfecting his wrong‐
doing  through  introducing  the  fabricated  evidence  at  trial 
and  arguing that the tort  was not completed until a time at 
which he had acquired  absolute immunity. That would  cre‐
ate a “license to lawless conduct,” which the Supreme Court 
has said that qualified immunity is not to do. Harlow v. Fitz‐
gerald,  457  U.S.  800,  819  (1982).  Wharrie’s  interpretation  of 
No. 13‐1195                                                            11 


our decision in Buckley would place that decision in conflict 
with  the  Supreme  Court’s  Buckley  decision,  by  giving  abso‐
lute immunity to prosecutor‐investigators who having fabri‐
cated  evidence  make  sure  that  the  evidence  is  used  to  con‐
vict the innocent victim of the fabrication. 
     So Wharrie has not demonstrated an entitlement to abso‐
lute  immunity—nor  to  qualified  immunity  for  the  fabrica‐
tion, either. For it was established law by 1985 (indeed long 
before),  when  the  fabrication  is  alleged  to  have  occurred, 
that  a  government  lawyer’s  fabricating  evidence  against  a 
criminal defendant was a violation of due process. See Napue 
v.  Illinois,  360  U.S.  264,  269  (1959);  Pyle  v.  Kansas,  317  U.S. 
213, 215–16 (1942); Mooney v. Holohan, 294 U.S. 103, 110, 112–
13 (1935) (per curiam). It is true that the cases we’ve just cit‐
ed involved not merely the fabrication, but the introduction 
of  the  fabricated  evidence  at  the  criminal  defendant’s  trial. 
For  if the  evidence hadn’t  been used against  the  defendant, 
he  would  not  have  been  harmed  by  it,  and  without  a  harm 
there is, as we noted earlier, no tort. But when the question is 
whether to grant immunity to a public employee, the focus is 
on  his  conduct,  not  on  whether  that  conduct  gave  rise  to  a 
tort in a particular case. As the Court said in Harlow v. Fitz‐
gerald, supra, 457 U.S. at 819, the test for qualified immunity 
is  “the  objective  legal  reasonableness  of  an  official’s  acts. 
Where  an  official  could  be  expected  to  know  that  certain 
conduct  would  violate  statutory  or  constitutional  rights,  he 
should  be  made  to  hesitate;  and  a  person  who  suffers  injury 
caused  by  such  conduct  may  have  a  cause  of  action”  (emphasis 
added)—or may not. 
    So  notice  the  disjunction:  the  immunity  depends  on  the 
official’s  acts;  the  existence  of  a  cause  of  action  depends  on 
12                                                         No. 13‐1195 


the  illegality  of  those  acts  and  on  whether  an  injury  results, 
because, to repeat, no injury—no tort. Recall the earlier point 
derived  from  the  Supreme  Court’s  decision  in  Buckley  that 
without  that  distinction  a  prosecutor  who  in  a  pre‐
prosecution  investigative  role  fabricates  evidence  obtains 
immunity simply by turning over the fabricated evidence to 
the  prosecutor,  or  prosecuting  the  defendant  himself,  for  in 
neither  case  is  he  the  direct  cause  of  the  defendant’s  injury 
(the wrongful conviction). 
    It remains to consider two of Fields’ state law claims. The 
first  arises  from  the  same  1985  conduct  alleged  of  Wharrie 
that  we’ve  been  discussing.  The  second  is  false  testimony 
allegedly  coerced  by  defendant  Kelley  in  1998,  while  Fields 
was awaiting the retrial of his murder case. 
     The district court held, and both parties agree, that the Il‐
linois rule of absolute prosecutorial immunity is the same as 
the  federal  rule.  Actually  that’s  not  entirely  clear.  The  last 
time the Supreme Court of Illinois spoke to the issue it held 
that all Illinois officials—including judges—enjoy immunity 
only  “from  liability  for  error  or  mistake  of  judgment  in  the 
exercise of their duty in the absence of corrupt or malicious mo‐
tives.”  People  ex  rel.  Schreiner  v.  Courtney,  43  N.E.2d  982,  986 
(Ill.  1942)  (emphasis  added).  That’s  not  absolute  immunity. 
But 71 years on, it is doubtful that this is still the law in Illi‐
nois. The Illinois Appellate Court seems not to think so. See, 
e.g.,  Frank  v.  Garnati,  989  N.E.2d  319,  322  (Ill.  App.  2013); 
White  v.  City  of  Chicago,  861  N.E.2d  1083,  1087–88  (Ill.  App. 
2006); Weimann v. Kane County, 502 N.E.2d 373, 377 (Ill. App. 
1986); People v. Patrick J. Gorman Consultants, Inc., 444 N.E.2d 
776,  779  (Ill.  App.  1982);  Coleson  v.  Spomer,  334  N.E.2d  344, 
347  (Ill.  App.  1975).  And  the  state’s  supreme  court  has  not 
No. 13‐1195                                                          13 


called a halt to the trend in the intermediate appellate court. 
E.g.,  Frank  v.  Garnati,  996  N.E.2d  12  (Ill.  2013)  (denying  ap‐
peal). Although some cases recite what sounds like the rule 
from Courtney, in none was immunity denied on the ground 
of bad faith. See, e.g., Aboufariss v. City of DeKalb, 713 N.E.2d 
804, 812 (Ill. App. 1999). 
    Since, as just explained, Illinois may not even have abso‐
lute  prosecutorial  immunity,  and  since  Wharrie  does  not 
claim that if Illinois does have it, it is more absolute than the 
federal rule, and since we’ve already held that Wharrie is not 
entitled to absolute immunity from being sued on the federal 
claims against him, there is no basis for giving him absolute 
prosecutorial  immunity  from  the  state  law  claims  for  the 
same conduct alleged as a violation of Illinois tort law. 
     Kelley’s  alleged  procurement  of  false  testimony  took 
place  in  1998,  in  preparation  for  Fields’  second  trial  and 
therefore  in  the  midst  of  his  prosecution.  Once  prosecution 
begins, bifurcating a prosecutor’s role between investigation 
and prosecution is no longer feasible. If in the course of a tri‐
al  a  prosecutor  were  to  urge  one  of  his  witnesses  to  lie,  it 
would  be  arbitrary  to  describe  this  as  an  investigative  act 
separate  from  prosecution;  the  prosecutor’s  conduct  would 
have  been  “intimately  associated  with  the  judicial  phase  of 
the criminal process,” and he would therefore be entitled to 
absolute immunity. Imbler v. Pachtman, supra, 424 U.S. at 430; 
see  also  Smith  v.  Power,  346  F.3d  740,  742  (7th  Cir.  2003); 
Warney v. Monroe County, 587 F.3d 113, 120–21 (2d Cir. 2009); 
Genzler v. Longanbach, 410 F.3d 630, 638 (9th Cir. 2005) (inves‐
tigation  “bound  up  with  the  judicial  process”).  It  would  be 
unlike the case discussed in the Supreme Court’s Buckley de‐
cision  of prosecutors held by the Court not to be entitled  to 
14                                                       No. 13‐1195 


absolute immunity for fabricating evidence “during the ear‐
ly stages of the investigation” when “police officers and as‐
sistant prosecutors were performing essentially the same in‐
vestigatory functions.” Buckley v. Fitzsimmons, supra, 509 U.S. 
at 262–63. 
    The  district  judge  ruled  after  our  first  decision  and  con‐
sistently  with  the  analysis  just  presented  that  Wharrie  had 
absolute prosecutorial  immunity under state as well  as  fed‐
eral law for his allegedly procuring false testimony in antici‐
pation of Fields’ retrial in 1998, and Fields has not appealed 
that ruling. We cannot understand on what basis the district 
judge  distinguished  the  identical  conduct  alleged  against 
Kelley  in  the  same  stage  of  the  same  proceeding  against 
Fields, and so denied his motion to dismiss the claim against 
him. True, Kelley may not yet have been “officially” part of 
the trial team at Fields’ retrial, but he was already function‐
ing as part of the team and that’s all that matters, as we not‐
ed  in  our  first  opinion.  See  672  F.3d  at  511–12,  515–16;  see 
also Van de Kamp v. Goldstein, 555 U.S. 335, 343–45 (2009). 
   And so, to summarize, the denial of Wharrie’s motion to 
dismiss  the  federal  and  state  claims  against  him  relating  to 
the fabrication of false statements from a witness during the 
investigation  in  1985  is  affirmed,  but  the  denial  of  Kelley’s 
motion  to  dismiss  the  1998  state  law  claims  against  him  is 
reversed  with  instructions  that  the  district  court  reconsider 
that denial in light of the analysis in this opinion. 
        AFFIRMED IN PART, REVERSED IN PART, AND REMANDED. 
No. 13-1195                                                       15


    SYKES, Circuit Judge, concurring in part and dissenting in
part. I agree that Fields’s claims against Kelley are barred by
absolute immunity. See Majority op. at 12–14. In our earlier
opinion in this case, we held that Wharrie is absolutely
immune from suit on similar allegations of
misconduct—specifically, that Wharrie coerced Earl Hawkins
to falsely implicate Fields in the 1984 murders of Talman
Hickman and Jerome Smith during the interval between
Fields’s first and second trials, while his postconviction
proceedings were ongoing and in anticipation of retrial. See
Fields v. Wharrie (“Fields I”), 672 F.3d 505, 511–16 (7th Cir. 2012).
The allegations against Kelley are materially indistinguishable
from the allegations against Wharrie stemming from this time
period. The only difference is that Kelley is accused of induc-
ing another witness, Randy Langston, to make a false identifi-
cation of Fields. But this act, like Wharrie’s alleged coercion of
Hawkins, took place during the judicial phase of the criminal
process and was functionally prosecutorial. So Kelley, like
Wharrie, is absolutely immune from suit for this conduct. See
Van de Kamp v. Goldstein, 555 U.S. 335, 340–45 (2009); Imbler v.
Pachtman, 424 U.S. 409, 430–31 (1976); Fields I, 672 F.3d at
510–15.
   Illinois apparently follows the federal law on absolute
immunity, see Frank v. Garnati, 989 N.E.2d 931, 934 (Ill. App. Ct.
2013); White v. City of Chicago, 861 N.E.2d 1083, 1088–94 (Ill.
App. Ct. 2006); the parties do not argue otherwise. Accord-
ingly, I join the majority opinion to the extent that it reverses
the district court’s order permitting the state-law claims
against Kelley to proceed. See Majority op. at 12–14.
    Unlike my colleagues, however, I would also reverse the
district court’s decision to reinstate the § 1983 and state-law
claims against Wharrie for his conduct in 1985, before Fields
was charged. Fields alleges that during the investigation of the
16                                                                No. 13-1195


Hickman and Smith murders, Wharrie coerced Anthony
Sumner, a fellow gang member, to falsely implicate him in the
crimes. Fields I, 672 F.3d at 508–09. As we explained in our
earlier opinion, Fields was convicted of killing Hickman and
Smith based in part on Sumner’s testimony, but he won a new
trial for unrelated reasons (the trial judge had been bribed),
was acquitted on retrial, and obtained a certificate of inno-
cence.1 Id. at 509. His complaint seeks damages under 42 U.S.C.
§ 1983 for violation of his right to due process; he also asserts
several state-law theories of liability for the wrongful convic-
tions.2
    To the extent that the § 1983 and state-law claims against
Wharrie are based on his alleged coercion of the false state-
ment from Sumner, absolute immunity does not apply. That
act took place before there was probable cause to arrest
Fields—that is, before the judicial process began—and was not
functionally prosecutorial, so Wharrie cannot claim to be
absolutely immune from suit for damages. Buckley v.
Fitzsimmons, 509 U.S. 259, 273–76 (1993); Buckley v. Fitzsimmons,
20 F.3d 789, 794 (7th Cir. 1994).
   But Wharrie remains protected by qualified immunity, see
Buckley, 509 U.S. at 275–76, which “is available unless the acts
violated ‘clearly established’ constitutional norms,” Buckley,


1
 Sumner recanted his testimony after Fields’s first trial. See Fields v. Wharrie
(“Fields I”), 672 F.3d 505, 517 (7th Cir. 2012). The status of Fields’s certificate
of innocence is in flux. The Illinois Appellate Court reversed the circuit
court’s issuance of it, see People v. Fields, 959 N.E.2d 1162, 1163 (Ill. App. Ct.
2011), and as far as I can tell, proceedings on remand remain pending in
Cook County Circuit Court.

2
  Fields sued several Chicago police officers in addition to the two
prosecutors, but this interlocutory appeal, like the earlier one, concerns only
the prosecutors’ claims of absolute and qualified immunity.
No. 13-1195                                                    17


20 F.3d at 794. The Supreme Court’s decision in Buckley
addressed only absolute prosecutorial immunity; the Court did
not have occasion to decide the qualified-immunity question.
That is, the Court did not decide whether coercing or otherwise
inducing a witness to give a false statement during a criminal
investigation violates clearly established constitutional rights.
But we decided that very question when the Supreme Court
returned Buckley to this court for further proceedings.
    In our decision on remand in Buckley, we held that coercing
or otherwise soliciting a witness to falsely incriminate a suspect
during a criminal investigation does not violate any established
constitutional rights—except perhaps the rights of the witness
who is coerced. Id. at 794–97. If the suspect is charged, then
failing to disclose the false statement’s corrupt origins at trial
violates his due-process right to a fair trial under the rule of
Brady v. Maryland, 373 U.S. 83 (1963), and knowingly using
perjured testimony to convict him is a more general violation
of his due-process right to a fair trial. See Buckley, 20 F.3d at
794–95; see also Albright v. Oliver, 510 U.S. 266, 273 n.6 (1994)
(plurality opinion); Napue v. Illinois, 360 U.S. 264, 269 (1959);
Mooney v. Holohan, 294 U.S. 103, 112 (1935); Serino v. Hensley,
735 F.3d 588, 592 (7th Cir. 2013); Newsome v.McCabe, 256 F.3d
747, 750–52 (7th Cir. 2001). But a prosecutor who commits
these acts or omissions at trial is functioning quintessentially
as a prosecutor, so under well-established immunity law, he is
absolutely immune from suit for damages under § 1983. Van de
Kamp, 555 U.S. at 340–45; Imbler, 424 U.S. at 430–31; Fields I,
672 F.3d at 510–15; Buckley, 20 F.3d at 794–96.
    In contrast, a prosecutor who coerces or otherwise procures
a false statement from a witness during an investigation, before
probable cause exists and the judicial process has begun, is not
protected by absolute immunity, but he is entitled to qualified
immunity because his conduct does not violate clearly estab-
18                                                         No. 13-1195


lished constitutional rights. Buckley, 20 F.3d at 794–98. Due-
process rights are not implicated at this stage; they arise later,
when judicial proceedings are instituted. Id. Accordingly,
extracting a false statement from a witness during a criminal
investigation is not independently actionable as a constitu-
tional violation, and Buckley holds that “events not themselves
supporting recovery [against prosecutors] under § 1983 do not
become actionable because they lead to injurious acts for which
[the prosecutors] possess absolute immunity.” Id. at 796.
    In our earlier opinion in this case, we relied on this
qualified-immunity holding from Buckley as an alternative
basis for finding Wharrie and Kelley immune from suit under
§ 1983 for their solicitation of false statements from Hawkins
and Langston. Fields I, 672 F.3d at 516–18. Citing Buckley, we
noted that “fabricating evidence, including in the form of
testimony, is not an actionable constitutional wrong. … The
constitutional violation occurs when the means by which the
testimony was acquired are not disclosed at trial—or when
other information that impeach[es] the testimony’s reliability
is not shared with the defense.” Id. at 516–17. Our alternative
holding in Fields I followed the rule, established in Buckley, that
even if a prosecutor participates in securing a false statement
from a witness during a criminal investigation, his “absolutely
immunized prosecutorial decision to proceed to trial and
introduce the [witness’s] testimony” forecloses suit against
him; there is no independently cognizable due-process claim
for his investigative misconduct.3 Id. at 517 (discussing
Wharrie’s qualified immunity); see also id. at 517–18 (discussing
Kelley’s qualified immunity).




3
 There might be an actionable Fourth Amendment claim for false arrest, but
Fields has not made that claim here.
No. 13-1195                                                     19


    Three months after we issued our opinion in Fields I, a new
decision of this court, Whitlock v. Brueggemann, 682 F.3d 567
(7th Cir. 2012), unsettled Buckley (and by extension, unsettled
Fields I as well), which led the district court to do an about-face
on remand in this case. Wharrie’s new appeal requires us to
decide whether Whitlock and Buckley can be reconciled. I think
the answer is plainly “no.”
    As my colleagues have noted, Whitlock drew a distinction,
for qualified-immunity purposes, between a prosecutor who
coercively interrogates witnesses and a prosecutor who
fabricates evidence. See Majority op. at 7–9. Whitlock observed
that coercion and unsavory tactics like paying for testimony
and witness shopping “may be deplorable, and … may
contribute to wrongful convictions, but they do not necessarily
add up to a constitutional violation even when their fruits are
introduced at trial … [because] [e]vidence collected with these
kinds of suspect techniques, unlike falsified evidence and
perjured testimony, may turn out to be true.” 682 F.3d at 584.
This proposed distinction between “coerced” and “fabricated”
evidence was the linchpin for distinguishing Buckley and
permitting the claim against the prosecutor in Whitlock to
proceed. The Whitlock panel thought the prosecutors in Buckley
had been accused of coercing witnesses and using other
suspect tactics but were not alleged to have fabricated evi-
dence, and on that basis distinguished the case. Id. at 584–85.
    Regrettably, that was a mistake. In fact, both Buckley and
Whitlock involved allegations that prosecutors had coerced,
cajoled, paid for, or otherwise solicited falsified statements from
witnesses—in other words, they fabricated evidence. Indeed,
Buckley repeatedly refers to allegations that prosecutors
coercively obtained “false inculpatory statements” from
witnesses and “fabricated” or “manufactured” testimony and
20                                                             No. 13-1195


evidence from an expert.4 20 F.3d at 794–95. So regardless of
whether Whitlock’s proposed distinction between “coerced”
and “fabricated” witness statements is valid in theory—and
makes a difference in the constitutional analysis—it simply
was not present as a factual matter and therefore cannot
provide a basis on which to distinguish Buckley from Whitlock.5

4
 More specifically, Stephen Buckley alleged that prosecutors coerced two
witnesses to falsely implicate him during a murder investigation. See
Buckley v. Fitzsimmons, 20 F.3d 789, 794–96 (7th Cir. 1994). He also alleged
that the prosecutors paid an expert witness for forensic evidence—a
bootprint identification—that they knew was false. Id. at 795–96. The
prosecutors indicted and tried Buckley for murder; the jury deadlocked,
and while Buckley was awaiting retrial, someone else confessed to the
crime. See Buckley v. Fitzsimmons, 509 U.S. 259, 264 (1993). We held that the
prosecutors were entitled to qualified immunity for their pre-charging
misconduct because the solicitation of false evidence—by whatever device
(whether coercion or payment)—does not violate clearly established
constitutional rights; the use of the false evidence at trial may have violated
Buckley’s due-process right to a fair trial, but the prosecutors were
absolutely immune for that misconduct. Buckley, 20 F.3d at 794–97.
     The facts of Whitlock were materially identical. There, the plaintiffs
alleged that a witness had been coerced to give a false statement implicating
them in a double murder and that another witness falsely incriminated
them after being plied with money and alcohol. See Whitlock v. Brueggemann,
682 F.3d 567, 572 (7th Cir. 2013). They were convicted based in part on the
false testimony of these witnesses, and after their convictions were
overturned (based on Brady violations), they sued the police officers and the
prosecutor who were involved in the investigation and prosecution. As I
have noted, in rejecting the prosecutor’s claim of qualified immunity, the
Whitlock panel distinguished Buckley by drawing a distinction between
coerced and fabricated evidence, apparently overlooking the fact that both
cases involved allegations of coercion and fabrication.

5
  Judge Kennelly, who is handling this case in the trial court, saw the
problem immediately. Although he followed Whitlock because it is the later-
decided case, he pointedly noted that “[b]oth the defendants in Whitlock and
the defendants in Buckley[] were alleged to have coerced false inculpatory
                                                               (continued...)
No. 13-1195                                                                 21


    Yet my colleagues perpetuate the distinction here. See
Majority Op. at 2–3, 7–9. I appreciate the force of stare decisis;
we should try to harmonize the two cases if we can. With
respect, however, harmonization is impossible. Whitlock and
Buckley are factually indistinguishable and legally irreconcil-
able. They cannot both be the law. We must decide which one
is correct.6



5
 (...continued)
statements from witnesses. … Thus there is no apparent factual distinction
between the underlying fabricatory conduct in Whitlock and that in
Buckley[].” Fields v. City of Chicago, No. 10 C 1168, 2012 WL 6705790, at *5
(N.D. Ill. Dec. 26, 2012).

6
 My colleagues have acknowledged that both Whitlock and Buckley involved
prosecutors who were alleged to have fabricated evidence during an
investigation. See Majority op. at 8. They maintain that the cases can still be
distinguished because “the focus [in Buckley] was on coercion, and the
primary victims, and only victims held to have standing to sue, were the
coerced witnesses.” Id. at 9. They read Whitlock as holding that Buckley’s
“ ‘tough luck’ rule doesn’t apply when there is no coerced witness but
nevertheless fabricated evidence; the evidence might be given by a paid
police informant—a compensated witness, not a coerced one.” Id. at 8–9.
    There are several problems with this analysis. First, our decision in
Buckley had nothing to do with the standing of the coerced witnesses; we
mentioned this point only to explain that although the witnesses might
have a claim for violation of their constitutional rights during the investiga-
tion, Buckley—the only plaintiff in the case—did not. See Buckley, 20 F.3d at
794–97. Second, in straining to maintain Whitlock’s distinction between
coerced and fabricated evidence, my colleagues continue to disregard the
material factual identity between Buckley and Whitlock—both cases involved
allegations of pre-charging fabrication of evidence, some of which was
allegedly coerced. See supra n.4. Finally, my colleagues do not explain the
constitutional basis for the coercion/fabrication distinction. It’s not clear
why it makes a difference in the qualified-immunity analysis, which asks
whether the pre-charging misconduct violates established constitutional
rights.
22                                                          No. 13-1195


    For my part, I think Buckley is correct and Whitlock should
be reconsidered. Because mine is the minority view here, any
reconsideration of Whitlock must await a petition for rehearing
en banc, which Wharrie may choose to pursue or forego. For
the record, I’ll briefly sketch the conceptual difficulty Whitlock
has introduced, which I believe warrants the full court’s
attention.
   I have already described Buckley’s qualified-immunity
holding, which was and remains sound. Whitlock rejected
qualified immunity for a similarly situated prosecutor by using
common-law causation principles to find an actionable
constitutional violation where one did not otherwise exist. I do
not agree with this development in our circuit’s law.
    As I’ve explained, Buckley contains two important princi-
ples of immunity law that apply in suits alleging prosecutorial
misconduct: (1) a prosecutor’s use of fabricated evidence at
trial may be actionable as a violation of the defendant’s right
to due process—under the rubric of Brady or perhaps more
generally as a violation of the right to a fair trial—but the
prosecutor is absolutely immune from suit under Imbler and
related cases, see 20 F.3d at 794–95; and (2) a prosecutor’s
fabrication of evidence against a suspect during an investiga-
tion is covered by qualified immunity because it doesn’t
violate clearly established constitutional rights, see id. at
794–98. Whitlock’s innovation is to use common-law causation
analysis to eliminate the effect of both forms of immunity. The
panel held that “[t]he actions of an official who fabricates
evidence that later is used to deprive someone of liberty can be
both a but-for and proximate cause of the due process viola-
tion.”7 Whitlock, 682 F.3d at 583.


7
    Although it’s not entirely clear, the due-process violation to which
                                                             (continued...)
No. 13-1195                                                                   23


    As applied to a prosecutor, this reasoning circumvents both
qualified and absolute immunity. Both immunities are well
established and important. See Van de Kamp, 555 U.S. at 341–43
(absolute immunity); Harlow v. Fitzgerald, 457 U.S. 800, 818
(1982) (qualified immunity); Imbler, 424 U.S. at 424–26 (absolute
immunity). Absolute immunity can sometimes produce harsh
results, but it has long been thought necessary to encourage
and protect the vigorous performance of the prosecutorial
function. See Van de Kamp, 555 U.S. at 341–43; Imbler, 424 U.S.
at 424–26.
    In a shorthand version, the rule announced in Whitlock is
basically this: A prosecutor who falsifies evidence during an
investigation violates no clearly established constitutional
rights and thus has qualified immunity from suit (see Buckley),
but his conduct is nonetheless actionable as a non-immune
subsidiary “cause” (both but-for and proximate) of a due-
process violation that occurs later, when the prosecutor
introduces the falsified evidence at trial—even though the
prosecutor is absolutely immune from suit for the due-process
violation. In other words, the only conduct that can possibly


7
 (...continued)
Whitlock refers can only be a violation of the procedural right to a fair trial.
That much is implicit in the context of the case and the content of the
opinion, which does not address the more complicated and unsettled
question whether the Due Process Clause provides a substantive ground of
protection against malicious prosecution. See Albright v. Oliver, 510 U.S. 266,
271–74 (1994) (“Where a particular Amendment provides an explicit textual
source of constitutional protection against a particular sort of government
behavior, that Amendment, not the more generalized notion of ‘substantive
due process,’ must be the guide for analyzing these claims.” (plurality
opinion) (internal quotation marks omitted)); see also id. at 275–76 (Scalia, J.,
concurring); id. at 283–86 (Kennedy, J., concurring); Serino v. Hensley,
735 F.3d 588, 592–94 (7th Cir. 2013); Julian v. Hanna, 732 F.3d 842, 845–48
(7th Cir. 2013); Newsome v. McCabe, 256 F.3d 747, 750–53 (7th Cir. 2001).
24                                                    No. 13-1195


form the basis of a constitutional claim—the prosecutor’s trial
conduct—is fully protected by absolute immunity, but the
prosecutor can be sued anyway, based on the causal link
between his nonactionable investigative conduct and his
immunized trial conduct.
    Aside from destabilizing immunity law, this chain of
reasoning overlooks some basic differences between common-
law and constitutional torts. Common-law causation rules flow
from the nature of duty and breach in tort law. Everyone has
a general tort duty to refrain from doing an act or omitting a
precaution that creates a foreseeable, unreasonable risk of
harm to other persons or property. See generally RESTATEMENT
(SECOND) OF TORTS § 282 (1965) (defining negligence). The duty
is broad and undifferentiated and is owed to everyone at all
times, and anyone who breaches it is liable for harms factually
and proximately caused.
    Constitutional rights—and the corresponding duties
imposed on governmental actors—are not like the generalized
rights and duties imposed by negligence law. They are
implicated at specific times and in specific circumstances. As
relevant here, Fields’s due-process rights came into play after
he was charged; the Brady disclosure duty is an aspect of the
right to a fair trial, as is the broader right not to have the trial
process subverted by the knowing introduction of falsified
evidence. See Serino, 735 F.3d at 592; Newsome, 256 F.3d at
751–52; Buckley, 20 F.3d at 796–97. So Wharrie’s act of extract-
ing a false statement from Sumner during the investigative
phase of the case did not violate Fields’s due-process rights. A
prosecutor who commits this kind of misconduct has behaved
deplorably but has breached no constitutional duty and thus
committed no constitutional wrong.
   Common-law causation analysis cannot be used to trans-
form an act that does not violate the Constitution into one that
No. 13-1195                                                     25


does. That, in essence, is the effect of Whitlock. It turns the
prosecutor’s nonactionable investigative misconduct into an
actionable constitutional wrong by recharacterizing it as a
subsidiary “cause” of a due-process violation that occurs later
at trial but is absolutely immunized.
    To help explain and justify Whitlock, my colleagues analo-
gize to product-liability causation rules. See Majority op. at 6.
I think the analogy exposes a key conceptual problem in the
analysis. The pipe maker who negligently manufactures a pipe
breaches his general tort duty to refrain from acts that create an
unreasonable risk of harm to persons or property. The breach
may not cause harm until the pipe bursts, and the statute of
limitations does not begin to run until the harm occurs. But the
breach of duty occurs at the point of negligent manufacture,
and the manufacturer will be liable for harm that flows
causally from that breach. (In the law of strict product liability,
the manufacturer’s sale of the defective pipe starts the causal
chain, but the basic point about the order of analysis—
duty/breach/cause—remains the same.)
    Section 1983 does not impose an analogous generalized
duty on governmental agents to refrain from putting people at
an unreasonable risk of harm. Rather, § 1983 creates a cause of
action for damages against state and local officials who inflict
specific deprivations of federal rights. See 42 U.S.C. § 1983
(creating a cause of action against any official who, under color
of state law, “subjects, or causes to be subjected, any citizen of
the United States or other person within the jurisdiction thereof
to the deprivation of any rights, privileges, or immunities
secured by the Constitution and laws”). It is well understood
that § 1983 “ ‘is not itself a source of substantive rights,’ but
merely provides ‘a method for vindicating federal rights
elsewhere conferred.’ ” Albright, 510 U.S. at 811 (plurality
opinion) (quoting Baker v. McCollan, 443 U.S. 137, 144 n.3
26                                                   No. 13-1195


(1979)). In other words, the Constitution supplies the rights
and duties and otherwise fills in the content of a § 1983 claim.
So “[t]he first step in any such claim is to identify the specific
constitutional right allegedly infringed.” Id.
    Here, the right allegedly infringed is the due-process right
to a fair trial, but under the rationale of Whitlock, the asserted
act of infringement occurred before any fair-trial duty arose. To
put the problem colloquially, Whitlock puts the causation cart
before the duty horse. A prosecutor who coerces a witness to
falsely incriminate a suspect during a criminal investigation
breaches no constitutional duty owed to the suspect. If the
suspect is charged, then suborning perjury against him at trial
would violate his due-process rights—so too would withhold-
ing evidence about the coercion of the witness. But these are
trial rights, and a prosecutor’s violation of them is absolutely
immunized. The prosecutor’s investigative misconduct cannot
independently support a due-process claim; that conduct
violates no due-process duty.
  It is true, as my colleagues have noted, that the Supreme
Court said the following in Buckley:
       A prosecutor may not shield his investigative
       work with the aegis of absolute immunity
       merely because, after a suspect is eventually
       arrested, indicted, and tried, that work may be
       retrospectively described as ‘preparation’ for a
       possible trial; every prosecutor might then shield
       himself from liability for any constitutional
       wrong against innocent citizens by ensuring that
       they go to trial.
Buckley, 509 U.S. at 276. This passage in the Court’s opinion
simply drives home the point that prosecutors are not pro-
tected by absolute immunity for their pre-charging miscon-
No. 13-1195                                                     27


duct. That much is clear from the very next sentence: “When
the functions of prosecutors and detectives are the same, as
they were here, the immunity that protects them is also the
same.” Id. That’s an obvious reference to qualified immunity.
    It’s worth repeating that the Court sent Buckley back to us
to decide the qualified-immunity question. We unambiguously
held—in 1994—that falsifying evidence during an investigation
does not violate established constitutional rights, and “events
not themselves supporting recovery [against prosecutors]
under § 1983 do not become actionable because they lead to
injurious acts for which [the prosecutors] possess absolute
immunity.” Buckley, 20 F.3d at 796.
     Directly contradicting that clear holding of Buckley, my
colleagues now conclude that “it was established law by 1985,
when the fabrication is alleged to have occurred, that a
government lawyer’s fabricating evidence against a criminal
defendant was a violation of due process.” Majority op. at 11
(emphasis added). For this proposition they cite Napue v.
Illinois, 360 U.S. 264 (1959); Pyle v. Kansas, 317 U.S. 213 (1942);
and Mooney v. Holohan, 294 U.S. 103 (1935), but these cases do
not hold that fabricating evidence violates due process. Rather,
they hold that the use of falsified evidence or perjured testi-
mony at trial violates the defendant’s due-process right to a
fair trial and is grounds for habeas or other postconviction
relief. See Napue, 360 U.S. at 269; Pyle, 317 U.S. at 215–16;
Mooney, 294 U.S. at 112–13. As my colleagues have noted, the
qualified-immunity inquiry asks whether a reasonable public
official could be expected to know that the conduct in question
violates constitutional rights. See Majority op. at 11 (citing
Harlow, 457 U.S. at 819). The specific conduct in question
here—inducing a witness to tell a lie during an investiga-
tion—is clearly wrong, but it does not violate any constitu-
tional rights.
28                                                            No. 13-1195


   So although my colleagues have formally left Buckley in
place, the core of the opinion—its qualified-immunity
holding—is effectively overruled.
    Finally, a brief comment on my colleagues’ assertion that
adhering to Buckley would work a “breathtaking injustice” and
produce “an offensive and indeed senseless result.”8 Id. at 9, 10.
These are strong words. No one doubts that wrongful convic-
tions are unjust; a person who is convicted and punished for a
crime he did not commit has a serious moral claim to a
compensatory remedy. Usually the law provides one, com-
monly in the form of a Brady claim against the officers who
were involved in suppressing exculpatory evidence during the
prosecution. It’s possible that in some cases the effect of
absolute immunity—or the combined effect of absolute and
qualified immunity—might leave a wrongly convicted person
without an actionable damages claim against any of the
wrongdoers. I could be wrong, but I don’t think that happens
very often. Prosecutors do not work alone, and if the police
officers working with them withhold exculpatory information
about coerced or fabricated evidence, the aggrieved defendant
will have a good § 1983 claim against the officers for violation
of Brady. The Brady duty is well established, and the claim
against the officers is available regardless of whether the
prosecutor participated in the “creation” of the fabricated
evidence or the cover-up at trial or both. That basically
describes this case.9


8
 Actually they refer to the “breathtaking injustice” of accepting Wharrie’s
“conception” of Buckley, Majority op. at 9, but the real objection seems to be
with Buckley itself.

9
 Moreover, the wrongly convicted need not worry that officers who violate
Brady will be judgment proof because Illinois requires municipalities to
                                                            (continued...)
No. 13-1195                                                              29


     My colleagues also perceive a need to authorize a damages
remedy as a deterrent against rogue prosecutors. Id. at 10.
That’s a valid concern, but it doesn’t justify finding a cogniza-
ble constitutional violation where one does not exist. The
policy justification for absolute immunity accepts that deter-
rence can be achieved in other ways. Although a complicit
prosecutor escapes civil liability for damages, he remains
subject to criminal prosecution and professional discipline for
his misdeeds; he is not immune from these consequences for
his misconduct. See Imbler, 424 U.S. at 429. The prospect of
criminal liability and disbarment are powerful deterrents. See
id. (“These [criminal and professional] checks undermine the
argument that the imposition of civil liability is the only way
to insure that prosecutors are mindful of the constitutional
rights of persons accused of crime.”).
    In the end, the policy behind absolute prosecutorial
immunity “reflects ‘a balance’ of ‘evils’ ” based on a judgment
that it is “ ‘better … to leave unredressed the wrongs done by
dishonest officers than to subject those who try to do their duty
to the constant dread of retaliation.’ ” Van de Kamp, 555 U.S. at
340 (quoting Gregoire v. Biddle, 177 F.2d 579, 581 (2d Cir. 1949)
(Hand, J.)). Moreover, as we said in Buckley, “[q]ualified
immunity does not permit us to recognize … [new constitu-


9
 (...continued)
indemnify their police officers. See 745 ILL. COMP. STAT. 10/9-102 (“A local
public entity is empowered and directed to pay any tort judgment or
settlement for compensatory damages … for which it or an employee while
acting within the scope of his employment is liable … .”). People who are
wrongly convicted in Illinois can also seek a certificate of innocence,
entitling them to a monetary award from the Illinois Court of Claims of up
to $199,150. See 704 ILL. COMP. STAT. 505/8(c). Fields initially obtained a
certificate of innocence, and a compensation check was issued to him by the
Court of Claims, but the Illinois Appellate Court reversed and remanded.
See People v. Fields, 959 N.E.2d at 1163–66.
30                                                  No. 13-1195


tional] right[s] in this litigation.” Buckley, 20 F.3d at 797.
Although Wharrie’s alleged wrongdoing may go unredressed
via a federal damages remedy against him, Fields has an
ongoing § 1983 claim against the police officers who were
allegedly complicit in withholding exculpatory evidence about
the circumstances surrounding Sumner’s false statement.
    In sum, applying Buckley requires a conclusion that Wharrie
is entitled to qualified immunity for his investigative miscon-
duct; his act of soliciting Sumner’s false statement did not
violate clearly established constitutional rights and does “not
become actionable because [it led to] injurious acts for which
[the prosecutor] possess[es] absolute immunity.” Id. at 796.
Applying Whitlock, my colleagues conclude that Wharrie’s
investigative misconduct is actionable as a non-immune
subsidiary “cause” of his absolutely immunized due-process
violation at trial. I would reconsider Whitlock, restore Buckley,
and reverse with instructions to dismiss the § 1983 claim
against Wharrie. With no federal claim remaining, the district
court ordinarily should relinquish jurisdiction over the state-
law claims against him. See Fields I, 672 F.3d at 518–19.
   For the foregoing reasons, I respectfully concur in part and
dissent in part.